Citation Nr: 1828422	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  12-31 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of heat stroke, to include a hypothalamus disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army from November 1961 to November 1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in November 2015.  In December 2015, the Board remanded the issues on appeal for additional development.  It was remanded again in August 2017; however, there has not been substantial compliance with those remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).

It is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the August 2017, the Board remanded the issue on appeal so that the Veteran could be afforded a VA examination.  The resulting examination report, dated October 2017, is inadequate.  The Veteran's competently reported headaches were not addressed.  Further, the examiner was asked to review and discuss medical treatise literate cited by the Veteran's representative in the July 2017 Appellate Brief.  As such, on remand, the AOJ should request an addendum opinion from a different examiner.  In addition, outstanding treatment notes should be secured, and should they demonstrate the presence of a testosterone disability or a hypothalamic-pituitary disability, the examiner should comment on these diagnoses as well. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain any outstanding relevant medical records, to include records of the head CT scan performed at Morton Plant hospital and any records of hormonal treatment for low testosterone levels.

3. Then obtain an addendum opinion from an examiner other than the October 2017 VA examiner.  No physical examination is necessary unless the examiner determines otherwise.  The entire claims file and a copy of this REMAND must be made available to, and reviewed by, the examiner.  

For (1) headaches and (2) any other potential heat stroke residuals reflected in treatment records obtained pursuant to this remand, including but not limited to hypothalamic-pituitary disability or any disability manifested by low testosterone levels, please opine as to whether it is at least as likely as not (50 percent or greater) that such disability had its onset in service is otherwise the result of service, to include as a result of his reported hospitalization for heat stroke therein.  In answering this question, the examiner must discuss the medical treatise literature discussed in the July 2017 and April 2018 Appellate Briefs.  

A robust rationale is requested for any opinion furnished.  Citation to pertinent medical treatise literature is encouraged but not required.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




